DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment 
Claims 1, 5, 11, 13 are amended and field on 2/2/2022.
Claims 12, 14 and 15 are canceled and claims 16-23 are newly added.
 The specification’s objection in the action mailed on 11/2/2021 was overcome by the specification  amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-10, 17-19, 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carrel et al. (US. 20090318864A1) (“Carrel”).
Re Claim 1, Carrel discloses a device (Figs. 6-10) configured to administer a medication (abstract, ¶0009), the device comprising: a lower housing (4); a syringe (2) supported by the lower housing (Figs. 6-10) and being configured to retain a medication (¶0009), the syringe having a needle (7) configured to be inserted into tissue (27); a middle housing (12) attached to the lower housing (Fig. 6), the middle housing including a body (body of 12) and at least one friction member  (31, 30) that is carried by the body (Fig. 6); an upper housing (21) attached to the middle housing and configured to move along the body of the middle housing from a pre-use 
Re Claim 2, Carrel discloses wherein the  body of the middle housing includes a sidewall (sidewall of 12) and at least one friction member of the middle housing  (30, 31) is supported by the sidewall (Fig. 6).  
Re Claim 3, Carrel discloses wherein each friction member of the middle housing is a cantilevered portion that is coupled to the sidewall at a respective hinge (30 is a cantilever with flexible around the end which is a live hinge), each cantilevered portion being configured to flex about the respective hinge relative to a central axis of the middle housing as the upper housing moves toward the dispensed position (Fig. 6-Fig. 7, ¶0091).  
Re Claim 4, Carrel discloses wherein each friction member of the upper housing is a rail  that is configured to ride along a respective one of the cantilevered portions (Fig. 6- Fig. 7).
Re Claim 5, Carrel discloses wherein the upper housing includes a skirt (sidewall of 21) that defines a distal end and a proximal end that is spaced from the distal end along the second direction (top surface of 21 is the proximal end, and close to 125 is the distal end, upward direction), and wherein each rail extends (surface of 125) from a location proximate to the distal end of the skirt and toward the proximal end of the skirt such that the rail tapers as the rail extends toward the proximal end ( 125 Fig. 6).  
Re Claim 6, Carrel discloses wherein the middle housing includes a first pair of cantilevered portions (30, 31 in the right as shown in Fig. 6) and a second pair of cantilevered portions (the left 30, 31 as should be in the identical left half, as similar to Fig. 2), each of the first and second pairs of cantilevered portions including a first cantilevered portion that extends clockwise from a respective hinge (30 and 31 with the hinge on sidewall and connect 30) and a second cantilevered portion that extends counterclockwise from a respective hinge and away from the first cantilevered portion (left 30 and 31).  
Re Claim 7, Carrel discloses wherein each cantilevered portion includes an elastomeric portion (top surface of 31), and the friction members (125) of the upper housing are configured to ride along the elastomeric portions (Fig. 6-7).  
Re Claim 8, Carrel discloses wherein each cantilevered portion is integrally formed with the body (Fig. 6).  
Re Claim 9, Carrel discloses further comprising a needle guard (35) that is movable relative to the lower housing from a first position (Fig. 6) to a second position so as to expose the needle (Fig. 7).  
Re Claim 10, Carrel discloses wherein the needle guard includes a spring (42, ¶0086) configured to cause the needle guard to move from the second position (Fig. 7) toward a final position and over the needle as the needle is removed from the tissue (Fig. 10), and wherein the resistance is greater than or equal to a force generated by the spring when the needle guard is in the second position (the resistance is to move the 125 over 31 may be equal or greater than the spring force as it is required to insert the needle which will overcome the force by the spring).  
Re Claim 17, Carrel discloses wherein the at least one friction member of the upper housing is configured to interfere with the at least one friction member of the middle housing to thereby create resistance to the manual force as the upper housing is moved from the pre-use position to the dispensed position (¶0091, as 125 slide on 31 create some resistance for the sudden movement of the upper housing), to thereby prevent the upper housing from moving suddenly relative to the middle housing during the entirety of movement of the upper housing from the pre-use position to the dispensed position (this is functional language and the movement of 125 over 31 is capable to prevent the sudden movement to the upper housing).
Re Claim 18, Carrel discloses wherein the middle housing is fixed relative to the lower housing when the upper housing is in the pre-use position (Fig. 6) and when the upper housing is in the dispensed position (Fig. 9, the radial distance between the 12 and 4 are fixed).  
Re Claim 19, Carrel discloses wherein the at least one friction member of the upper housing is configured to interfere with the at least one friction member of the middle housing when the upper housing is in a partially dispensed position that is between the pre-use position and the dispensed position (Fig. 7).  
Re Claim 23, Carrel discloses wherein the upper housing further includes a skirt  ( side wall of 21) that defines a distal end (lower end 21) and a proximal end (upper end) that is spaced from the distal end along a second direction (upward direction) that is opposite the first direction, wherein each rail of the pair of rails extends from a location proximate to the distal end of the skirt and toward the proximal end of the skirt (125 in the right and the left as mirror of the right), and wherein each rail of the pair of rails extends along a majority of a length of the skirt along the second direction (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carrel.
Re Claim 11, Carrel in embodiment of Fig. 6 fails to disclose wherein the lower housing includes a housing latch that releasably interferes with the upper housing when the upper housing is in the pre-use position so as to prevent the upper housing from moving toward the dispensed position, and the movement of the needle guard toward the second position, causes the interference to be removed, thereby allowing the upper housing to move from the pre-use position to the dispensed position and wherein the needle guard includes a stop that contacts the housing latch when the needle guard is in the first position so as to maintain the housing latch in interference with the upper housing.
However, Carrel discloses in the embodiment of Fig. 2 wherein the lower housing includes a housing latch (18) that releasably interferes with the upper housing (21) when the upper housing is in the pre-use position (Fig. 2) so as to prevent the upper housing from moving toward the dispensed position, and the movement of the needle guard (8) toward the second position, causes the interference to be removed (Fig. 3), thereby allowing the upper housing to move from the pre-use position to the dispensed position (Fig. 4) and wherein the needle guard includes a stop (top of 12, Fig. 2) that contacts the housing latch when the needle guard is in the first position so as to maintain the housing latch in interference with the upper housing (Fig. 2). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify the device in the embodiment Fig. 5 of  Carrel to include house latch so that the lower housing includes a housing latch that releasably interferes with the upper housing when the upper housing is in the pre-use position so as to prevent the upper housing from moving toward the dispensed position, and the movement of the needle guard toward the second position, causes the interference to be removed, thereby allowing the upper housing to move from the pre-use position to the dispensed position and wherein the needle guard includes a stop that contacts the housing latch when the needle guard is in the first position so as to maintain the housing latch in interference with the upper housing as taught by Carrel in the embodiment Fig. 2 for the purpose of using an art recognized element and automatically activating the releasing of the plunger (Carrel, ¶0028). 
Re Claim 13, Carrel in embodiment of Fig. 2 discloses wherein the needle guard is configured such that as the needle guard moves toward the second position, the stop moves out of contact with the housing latch and the housing latch is capable of moving out of interference with the upper housing (Fig. 5), and wherein the needle guard includes a needle guard latch (15), the needle guard latch being configured to mate with the housing latch (Fig. 2) when the needle guard moves to the final position such that the housing latch locks the needle guard in the final position (the device is capable to be return to Fig. 2).  

Allowable Subject Matter
Claims 16, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 16,  Carrel fails to disclose that the at least one friction member of the upper housing is configured to interfere with the at least one friction member of the middle housing during the entirety of movement of the upper housing from the pre-use position to the dispensed position and this limitation and in combination with other claimed structure was not found or rendered obvious by the prior art of record.
As to claim 21,  Carrel fails to disclose wherein the upper housing further includes a radially inwardly extending protrusion that is circumferentially spaced from the pair of rails relative to the central axis and this limitation and in combination with other claimed structure was not found or rendered obvious by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. 
The applicant argue with respect to claim that Carrel fails to disclose that newly add limitation to claim 1. This is found not persuasive as Carrel in Fig. 7 discloses the interfere between the two frictions members ( the upper housing ‘s member and middle housing’s member) when the upper housing causes the advancement of the plunger rod relative to the syringe ( at least at the moment when the upper housing so that 125 will slid over 33 and plunger will advance).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783